Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending for examination. Claims 1, 12, 17, and 21 are independent.

Response to Amendment
The office action is responsive to the amendment filed on 03/08/2021. As directed by the amendments, claims 1, 12, 17, and 21 are amended.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. On pages 9-10 of Applicants Arguments/Remarks, Applicant argues “the reference cited by the above office action fail to disclose or teach a cascade arrangement as provided by the claims as amended, which improves management of building automation. Since none of the models in these references operate in a cascaded manner, they fail to disclose or teach any type of solution with a cascade arrangement as provided by claim 1, 12, or 17. Therefore, Gaasch, Guo, and Goparaju, individually or in combination, do not describe or suggest one or more classifiers of the cascade uses the output from another classifier of the cascade in a cascade arrangement, as required by claim 1 as amended, or a second machine-learnt classifier configured to use the output from a first machine-learnt identifier in a 2020DEC11_ResponseToOfficeAction_WATPage 9 of 11 cascade .

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a building processor configured to" and "a display configured to" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaasch et al. (US 20160018835, hereinafter "Gaasch").

Regarding Claim 17
Gaasch discloses: A method for building automation analysis in a building management system, the method comprising: 
accessing, by a building analytics system of the building management system, data related to operation a first building automation system ([Para 0010] “steps include using at least one processor to detect and quantify characteristics of facilities, including at least one of heating and cooling types…”); 
classifying the first building automation system with a cascade of at least first and second machine-learnt classifiers, the second machine-learnt classifier responsive to a classification of the first machine-learnt classifier, the first and second machine-learnt classifiers trained from data related to operation of a plurality of second building automation systems, wherein the second machine-learnt classifier is configured to use the output from the first machine-learnt identifier in a cascade arrangement ([Para 0011] “In some embodiments, the computer-implemented method includes at least one processor implementing a cascaded classification process to classify facility use types.”;; 
presenting on a display of the building analytics system, results of the classifying ([Para 0084] “For example, in some embodiments, the facility view display 1800 can include a source data column 1832 that can identify one or more sources and a total savings data column 1834 that can display the total savings achievable from each source”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaasch et al. (US 20160018835, hereinafter "Gaasch") in view of Guo et al. (US 20120185728, hereinafter "Guo").

Regarding Claim 1
Gaasch discloses: A method of building automation with cascaded learning in a building management system ([Para 0005] “a cascaded classification process to classify facility use types”), the method comprising: 
accessing first data related to a plurality of buildings by a building analytics system of the building management system, the first data including building management system data and enterprise data different than building management system data, the enterprise data for an enterprise associated with the buildings of the plurality ([Para 0010] “and classifying facility use types based on at least one of facility asset data, tax assessor data…”) and the building management system data being for the buildings of the plurality ([Para 0010] “steps include using at least one processor to detect and quantify characteristics of facilities, including at least one of heating and cooling types…”); 
([Para 0046 and Fig 3] “In some embodiments, energy tariff data can be taken including energy cost structure which could be a flat rate or time of use rates”); 
applying, by the building analytics system, the first data to a third machine learning for identifying a source of the fault ([Para 0084] “For example, in some embodiments, the facility view display 1800 can include a source data column 1832 that can identify one or more sources and a total savings data column 1834 that can display the total savings achievable from each source”); and
outputting, as a result of the applying, a cascade system comprising a cascade of first, second, and third machine-learnt classifiers from the first, second, and third machine learnings wherein one or more classifiers of the cascade uses the output from another classifier of the cascade in a cascade arrangement . ([Para 0011] “In some embodiments, the computer-implemented method includes at least one processor implementing a cascaded classification process to classify facility use types.” [Para 0066] “In some embodiments, various supervised machine learning algorithms can be used in 710. Such as logistic regression, artificial neural network (ANN), decision trees and support vector machines (“SVM).”).
Gaasch does not explicitly discloses: applying, by the building analytics system, the first data to a second machine learning for identifying a fault associated with the cost information; 
However, Guo discloses in the same field of endeavor: applying, by the building analytics system, the first data to a second machine learning for identifying a fault ([Para 0006 and 0114-0115] “if minor faults are detected before becoming major problems, the useful service life of equipment can be extended, maintenance costs can be reduced” [Para 0131] “In a preferred embodiment of the invention the general fault detection processes are dynamic machine-learning based processes”);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Gaasch with Guo. Doing so can generate fault detection results (Abstract, Guo).

Regarding Claim 12
Gaasch discloses: A building management system for building automation fault detection, the system comprising: a building automation system for heating, ventilation, and air conditioning, the building automation system being for a building and configured to output operational data ([Para 0078 and Fig 15] “In some embodiments, the efficient model of step 1108 can then be compared to the facility’s energy use data to determine energy savings potential (shown as step 1114).”); a building processor configured to apply the operational data to a cascade of first and second machine-learnt classifiers  ([Para 0005] “a cascaded classification process to classify facility use types”), the first and second machine-learnt classifiers of the cascade trained from building automation systems of multiple other buildings ([Para 0005] “In some embodiments of the invention, the processor predicts facility use types by establishing pattern features and classifiers, and trains learning models to predict use types.”), wherein the second machine-learnt classifier is configured to use the output from the first machine-learnt identifier in a cascade arrangement ([Para 0011] “In some embodiments, the computer-implemented method includes at least one processor implementing a cascaded classification process to classify facility use types.” [Para 0066] “In some embodiments, various supervised machine learning algorithms can be used in 710. Such as logistic regression, artificial neural network (ANN), decision trees and support vector machines (“SVM).”); and a display configured to output the source ([Para 0084] “For example, in some embodiments, the facility view display 1800 can include a source data column 1832 that can identify one or more sources and a total savings data column 1834 that can display the total savings achievable from each source”).
Gaasch does not explicitly discloses: the first machine-learnt classifier configured to identify a fault in the building automation system and the second machine-learnt classifier configured to identify a source of the fault;
However, Guo discloses in the same field of endeavor: the first machine-learnt classifier configured to identify a fault in the building automation system ([Para 0114-0115] “the data/information used to control (and detect faults in) an automated lighting system may include one or more of... energy price/cost”) and the second machine-learnt classifier configured to identify a source of the fault ([Para 0006 and 0114-0115] “if minor faults are detected before becoming major problems, the useful service life of equipment can be extended, maintenance costs can be reduced” [Para 0131] “In a preferred embodiment of the invention the general fault detection processes are dynamic machine-learning based processes”);
(Abstract, Guo).
.
Regarding Claim 21
Gaasch discloses: A method of building automation with cascaded learning in a building management system ([Para 0005] “a cascaded classification process to classify facility use types”), the method comprising: accessing first, second, and third data related to a plurality of buildings by a building analytics system of the building management system, the first data being building level data, the second data being system level data, and the third data being component level data ([Para 0048] “In some embodiments, data collection can proceed by collecting various data related to facilities 102, including, but not limited to, collection of facility asset data 302, collecting location data 306, collecting weather data (such as historical weather database 312), collecting energy use data 318, and collecting tariff data 322.”); applying, by the building analytics system, the first data to a first machine learning for identifying a building level variable ([Para 0046 and Fig 3] “In some embodiments, energy tariff data can be taken including energy cost structure which could be a flat rate or time of use rates”);  and outputting, as a result of the applying, a cascade system comprising a cascade of first, second, and third machine-learnt classifiers from the first, second, and third machine learnings, wherein one or more classifiers of the cascade uses the output from another classifier of the cascade in a cascade arrangement ([Para 0011] “In some embodiments, the computer-implemented method includes at least one processor implementing a cascaded classification process to classify facility use types.” [Para 0066] “In some embodiments, various supervised machine learning algorithms can be used in 710. Such as logistic regression, artificial neural network (ANN), decision trees and support vector machines (“SVM).”).
Gaasch does not explicitly disclose: applying, by the building analytics system, the second data to a second machine learning for identifying a source of a fault represented in the building level variable; applying, by the building analytics system, the third data to a third machine learning for identifying the fault;
However, Guo discloses in the same field of endeavor:applying, by the building analytics system, the second data to a second machine learning for identifying a source of a fault represented in the building level variable ([Para 0114-0115] “the data/information used to control (and detect faults in) an automated lighting system may include one or more of... energy price/cost”); applying, by the building analytics system, the third data to a third machine learning for identifying the fault ([Para 0006 and 0114-0115] “if minor faults are detected before becoming major problems, the useful service life of equipment can be extended, maintenance costs can be reduced” [Para 0131] “In a preferred embodiment of the invention the general fault detection processes are dynamic machine-learning based processes”);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Gaasch with Guo. Doing so can generate fault detection results (Abstract, Guo).

Regarding Claim 2
Gaasch in view of Guo discloses: The method of claim 1 wherein accessing the enterprise data comprises accessing budget, maintenance, employee complaint, or human resources data of the enterprise ([Para 0074], Gaasch “In cases where the hourly or sub-hourly electricity data of a facility 102 are net usage values of consumption and power generation, in Some embodiments, the existence of generator can be detected using their impacts during regular maintenance tests.”).

Regarding Claim 3
Gaasch in view of Guo discloses: The method of claim 1 wherein accessing the building management system data comprises accessing heating, cooling, ventilation, electricity, fire safety, or combinations thereof data ([Para 00045], Gaasch “In some further embodiments, facility asset data can be collected including design and operational characteristics of facilities 102 such as use type, year built, floor area, heating source, types of heating, ventilation and air condition (“HVAC) systems…”).

Regarding Claim 8
Gaasch in view of Guo discloses: The method of claim 1 wherein applying to the third machine learning comprises applying to a cerebellar model arithmetic computer- 3 -2015P24820WOUS Preliminary Amendmentneural network ([Para 0050], Gaasch “the collected energy use data 318 can be cleansed using time series outlier detection methods such as… artificial neural networks”) with the source comprising a valve position, a sensor value, or operation of a device of the building automation system ([Para 0050], Gaasch “the energy use data (collected in step 318) can comprise a time series of facility energy use values. Such as electricity consumption, electricity average and/or peak demand, electricity power factor, electricity apparent power, natural gas consumption, steam consumption,”).

Regarding Claim 9
Gaasch in view of Guo discloses: The method of claim 8 wherein the first data comprises the fault ([Para 0019], Guo “The operational data may be processed only in accordance with the at least one specific fault detection model if processing the operational data in accordance with the associated general fault detection model indicates the existence of a fault.”).

Regarding Claim 10
Gaasch in view of Guo discloses: The method of claim 1 wherein outputting comprises outputting the cascade system for identifying the source in sequence by identifying a building as having increased cost, the fault causing the increased cost, and the source from the fault ([Para 0006 and 0114-0115], Guo “if minor faults are detected before becoming major problems, the useful service life of equipment can be extended, maintenance costs can be reduced”).

Regarding Claim 11
Gaasch in view of Guo discloses: The method of claim 1 further comprising applying the cascade system ([Para 0011], Gaasch) to later-acquired second data for each of a plurality of building automation systems ([Para 0047], Gaasch “system 100 can prepare and process the aforementioned data collected from facilities 102 for use in assessing energy use performance. For example, as shown in FIG. 2, a process 200 can comprise a plurality of steps” Examiner interprets the facilities 102 as different building automation systems.).

Regarding Claim 13
Gaasch in view of Guo discloses: The building management system of claim 12 wherein the building processor is configured to apply the cascade to the operational data of each of the building automation systems ([Para 0047], Gaasch “system 100 can prepare and process the aforementioned data collected from facilities 102 for use in assessing energy use performance. For example, as shown in FIG. 2, a process 200 can comprise a plurality of steps” Examiner interprets the facilities 102 as different building automation systems.).

Regarding Claim 14
Gaasch in view of Guo discloses: The building management system of claim 12 wherein the first machine-learnt classifier comprises a cerebellar model arithmetic computer neural network ([Para 0050], Gaasch “the collected energy use data 318 can be cleansed using time series outlier detection methods such as… artificial neural networks”).

Regarding Claim 15
Gaasch in view of Guo discloses: The building management system of claim 12 wherein an input vector for the first machine-learnt classifier comprises a cost and the operational data for one or more sub-systems of the building automation system ([Para 0048-0049 and Fig 3], Gaasch “In some embodiments, the facility asset data 302 can include design and operational characteristics of facilities, such as use type, year built, floor area, heating source, HVAC system types,”)., and wherein an input vector for the second machine-learnt classifier comprises fault information for the fault ([Para 0114-0115], Guo “the data/information used to control (and detect faults in) an automated lighting system may include one or more of... energy price/cost”).

Regarding Claim 16
Gaasch in view of Guo discloses: The building management system of claim 12 wherein the cascade comprises a third machine-learnt classifier, the third machine-learnt classifier configured to identify the building automation system as having higher cost relative to a group of building automations systems ([Para 0086] , Gaasch “In some embodiments, the report 1950 can comprise annual energy savings 1950a, the annual cost savings 1950b, and the annual savings percentage 1950c of any facility 102.”), the first machine-learnt classifier including the cost in an input vector ([Para 0046], Gaasch “In some embodiments, energy tariff data can be taken including energy cost structure which could be a flat rate or time of use rates.”).

Regarding Claim 19
Gaasch in view of Guo discloses: The method of claim 17 wherein classifying comprises classifying the first building automation system as having a cost with the first machine-learnt classifier and classifying a fault resulting in the cost with the second machine-learnt classifier ([Para 0006 and 0114-0115], Guo “if minor faults are detected before becoming major problems, the useful service life of equipment can be extended, maintenance costs can be reduced” [Para 0131], Guo “In a preferred embodiment of the invention the general fault detection processes are dynamic machine-learning based processes”).

Regarding Claim 20
Gaasch in view of Guo discloses: The method of claim 19 wherein classifying further comprises classifying with a third machine-learnt classifier of the cascade, the third machine-learnt classifier classifying a source of the fault based on the fault ([Para 0006 and 0114-0115], Guo “if minor faults are detected before becoming major problems, the useful service life of equipment can be extended, maintenance costs can be reduced” [Para 0131], Guo “In a preferred embodiment of the invention the general fault detection processes are dynamic machine-learning based processes”).


Claim 4-7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaasch et al. (US 20160018835, hereinafter "Gaasch") in view of Guo et al. (US 20120185728, hereinafter "Guo") and Goparaju et al. (US 9092741, hereinafter "Goparaju").

Regarding Claim 4
	Gaasch in view of Guo discloses: The method of claim 1.
Gaasch in view of Guo does not explicitly discloses:  wherein applying to the first machine learning comprises applying (52) to a back-propagation machine learning with the cost information comprising heating, cooling, ventilation, and electricity cost.
However, Goparaju discloses in the same field of endeavor: wherein applying to the first machine learning comprises applying (52) to a back-propagation machine learning ([Col 12 line 52] “Statistical models of learning include Bayesian computations of probability as a function of percepts, self-organizing maps such as Kohonen networks, Back propagation neural networks or any other model.”) with the cost information comprising heating, cooling, ventilation, and electricity cost ([Col 11 line 33] “Energy tariff data (ETD) 1215 is a knowledge repository that stores knowledge, information and data related to costs, quantities and other associated information that impacts the cost of energy in an enterprise… Training database (TD) 1220 is a knowledge repository that stores knowledge, information and data related to training of various uses of the cognitive platform for energy management 1000 and cognitive energy device 2000”).
(Abstract, Goparaju).

Regarding Claim 5
Gaasch in view of Guo and Goparaju discloses: The method of claim 4 wherein the first data comprises weather data, building data, and operating data ([Para 0048 and Fig 3], Gaasch “in some embodiments, data collection can proceed by collecting various data related to facilities 102, including, but not limited to, collection of facility asset data 302, collecting location data 306, collecting weather data (such as historical weather database 312), collecting energy use data 318, and collecting tariff data 322.”).

Regarding Claim 6
Gaasch in view of Guo and Goparaju discloses: The method of claim 1 wherein applying to the second machine learning comprises applying to a cerebellar model arithmetic computer neural network ([Col 12 line 23], Goparaju “Cognitive process 1121 supports learning with feedback, artificial neural networks,”) with the fault comprising temperature and flow ([Col 15 line 32], Goparaju “For example, cognitive decision maker 1120 obtains information related to the specific energy consuming equipment from EAID 1214. Such information can include standard energy consumption norms defined by the vendor of the equipment, specific operating conditions like operating temperature, humidity, and other information that may impact energy consumption.”). 

Regarding Claim 7
Gaasch in view of Guo and Goparaju discloses: The method of claim 6 wherein the first data comprises the cost information ([Para 0051], Gaasch) and data from sub-systems of a building automation system ([Para 0048-0049 and Fig 3], Gaasch “In some embodiments, the facility asset data 302 can include design and operational characteristics of facilities, such as use type, year built, floor area, heating source, HVAC system types,”).  

Regarding Claim 18
Gaasch in view of Guo and Goparaju discloses: The method of claim 17 wherein classifying comprises classifying with the first machine-learnt classifier being a back-propagation classifier [Col 12 line 52], Goparaju “Statistical models of learning include Bayesian computations of probability as a function of percepts, self-organizing maps such as Kohonen networks, Back propagation neural networks or any other model.”) and the second machine-learnt classifier being a cerebellar model arithmetic computer neural network ([Col 12 line 23], Goparaju “Cognitive process 1121 supports learning with feedback, artificial neural networks,”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121